DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1, 4-11 and 14-20 are rejected under 35 U.S.C. 103.

Claims 1, 4-6, 11, 14-16 and 20 are amended.
Claims 2, 3, 12 and 13 are canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-11, 14-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turnball et al. US 2008/0235283 A1 (hereinafter ‘Turnball’) in view of Bell et al. US 2014/0095166 A1 (hereinafter ‘Bell’) as applied, and further in view of Gandhe et al.  US 10,121,467 B1 (hereinafter ‘Gandhe’).

As per claim 1, Turnball disclose, A computer-implemented method (Turnball: paragraph 0020: disclose method is implemented using the computer system) for searching audio data (Turnball: paragraph 0098: disclose search query returns audio files that are a good match), in a data processing system comprising a processing device (Turnball: paragraph 0056: disclose devices associated with an audio file, which is data ‘audio’ processing system) and a memory comprising instructions which are executed by the processor (Turnball: paragraph 0021: disclose computer-program product include instructions, which inherit the memory and executed by a processor), the method comprising:
receiving (Turnball: paragraph 0108: disclose search engine receives) a search query for searching one or more audio input files (Turnball: paragraph 0108: disclose receives queries ‘search’ for matching ‘searching’ files which include multiple audio files);
converting the search query into an audio search expression (Turnball: paragraph 0112: disclose generate ‘convert’ a search expression based on a search query include annotation items and also generate the annotation items for audio content in the queries, therefore it is audio search expression);
identifying one or more meta-tags in the audio search expression (Turnball: paragraph 0055: disclose annotation items includes tags and in paragraph 0112: disclose that the annotation items are part of the search expression. Examiner concedes that this reference is silent on identify the tags and will discuss this in secondary reference below); 
selecting a machine learning model based on the one or more meta-tags (Turnball: paragraph 0092 and paragraph 0093: disclose machine-learning methods and paragraph 0023: disclose aggregate model ‘machine-learning’ between one or more annotation items ‘meta-tag’ and set of audio content).

identifying one or more meta-tags as recited in claim 1.
On the other hand, Bell achieved the aforementioned limitations by providing mechanisms of
identifying one or more meta-tags (Bell: paragraph 0023: disclose identifying and tagging non-speech sounds for subsequent search).
The motivation for doing so would have been to tagging is the process of associating a descriptive word or phrase to an entire machine-readable file such as a document, file, video, sound clip, article, or web page (Bell: paragraph 0002).
It is noted, however, neither Turnball nor Bell specifically detail the aspects of
converting the audio search expression into state automata; 
using the machine learning model to search the one or more audio input files through the state automata  to obtain segments of the one or more audio input files that are results of the search query, wherein the machine learning model matches members of a corpus to the segments of the one or more audio input files, wherein the corpus includes a plurality of corpus members, each corpus member having an associated audio file including a pronunciation of the corpus member, wherein each corpus member is a dictionary word, a syllable, or a character as recited in claim 1.
On the other hand, Gandhe achieved the aforementioned limitations by providing mechanisms of
converting the audio search expression into state automata (Gandhe: Col 12 Lines 25-32: disclose finite state transducer ‘state automata’ is created dynamically to recognize words and for the recognition of all utterances); 
Gandhe: Col 5 Lines 1-6: disclose machine learning techniques) to search the one or more audio input files through the state automata (Gandhe: Col 12 Lines 25-32: disclose finite state transducer ‘state automata’ is created dynamically to recognize words and for the recognition of all utterances) to obtain segments of the one or more audio input files that are results of the search query (Gandhe: Col 8 Lines 10-20: disclose a query is processed applying the rules of the music ‘audio’ files), wherein the machine learning model matches members of a corpus to the segments of the one or more audio input files (Gandhe: Col 7 Lines 47-60: disclose query for potential domain ‘corpus’ that include music ‘audio files’), wherein the corpus includes a plurality of corpus members (Gandhe: Col 7 Lines 55-57: disclose domain ‘corpus’ include music among others), each corpus member having an associated audio file including a pronunciation of the corpus member, wherein each corpus member is a dictionary word, a syllable, or a character (Gandhe: Col 10 Lines 36-46: disclose different known pronunciations of the phoneme ‘syllable’).
The motivation for doing so would have been to have text-to-speech (TTS) synthesis can be desirable for producing a more natural sounding voice quality.
Turnball, Gandhe and Bell are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Audio Search Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Turnball, Gandhe and Bell because they are directed to audio search systems and both are from the same field of 
Therefore, it would have been obvious to combine Bell and Gandhe with Turnball to obtain the invention as specified in instant claim 1.

As per claim 4, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Turnball did not specifically detail the aspects of
wherein the audio file of each corpus member is a spectrogram as recited in claim 4.
On the other hand, Bell achieved the aforementioned limitations by providing mechanisms of
wherein the audio file of each corpus member is a spectrogram (Bell: paragraph 0035: disclose spectrogram to features of stored sounds).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claim 1 above.
It is noted, however, neither Turnball nor Bell specifically detail the aspects of
wherein each corpus member has an associated audio pronunciation style APS tag representing a manner in which each corpus member is spoken as recited in claim 5.

wherein each corpus member has an associated audio pronunciation style APS tag representing a manner in which each corpus member is spoken (Gandhe: Col 11 Lines 19-34: disclose context of each word within the spoken utterance and acoustic model processing returning the potential phoneme).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1 and 5 above. 
It is noted, however, neither Turnball nor Bell specifically detail the aspects of
wherein the APS tag is a word tag for worded pronunciation, a syllable tag for syllabic pronunciation, or a character tag for character pronunciation as recited in claim 6.
On the other hand, Gandhe achieved the aforementioned limitations by providing mechanisms of
wherein the APS tag is a word tag for worded pronunciation, a syllable tag for syllabic pronunciation, or a character tag for character pronunciation (Gandhe: Col 10 Lines 36-46: disclose different known pronunciations of the phoneme ‘syllable’ and Col 11 Lines 19-34: disclose context of each word within the spoken utterance and acoustic model processing returning the potential phoneme).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Turnball disclose, wherein each corpus member Turnball: paragraph 0013: disclose annotation items include tags which include one or more words).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Turnball did not specifically detail the aspects of
further comprising analyzing the one or more audio input files, comprising converting each audio input file into a spectrogram and separating the audio input file into segments using a sliding window approach as recited in claim 9.
On the other hand, Bell achieved the aforementioned limitations by providing mechanisms of
further comprising analyzing the one or more audio input files, comprising converting each audio input file into a spectrogram (Bell: paragraph 0035: disclose spectrogram to features of stored sounds) and separating the audio input file into segments using a sliding window approach (Bell: paragraph 0023: disclose deep tagging to specific segments of points-in-time ‘sliding window’ of the recorded content and paragraph 0029: disclose deep tagging break the segment into smaller segments for analysis).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, Turnball did not specifically detail the aspects of

On the other hand, Bell achieved the aforementioned limitations by providing mechanisms of
further comprising identifying one or more time markers associated with a result of the search query found in one or more of the audio input files (Bell: paragraph 0006: disclose searchable tag corresponds to a point-in-time at which a non-speech sound occurred during the recording of the recorded content).

As per claim 11, Turnball disclose, An audio search system (Turnball: paragraph 0098: disclose search query returns audio files that are a good match), comprising: a processing device and a memory comprising instructions which are executed by the processor to: remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

As per claim 14, most the remaining limitations are similar to claim 4. Therefore, examiner rejects these limitations under the same rationale as claim 4.

As per claim 15, most the remaining limitations are similar to claim 5. Therefore, examiner rejects these limitations under the same rationale as claim 5.

As per claim 16, most the remaining limitations are similar to claim 6. Therefore, examiner rejects these limitations under the same rationale as claim 6.

As per claim 17, most the remaining limitations are similar to claim 7. Therefore, examiner rejects these limitations under the same rationale as claim 7.

As per claim 19, most the remaining limitations are similar to claim 9. Therefore, examiner rejects these limitations under the same rationale as claim 9.

As per claim 20, Turnball disclose, A computer program product for performing an audio search (Turnball: paragraph 0098: disclose search query returns audio files that are a good match), the computer program product comprising a computer readable storage medium (Turnball: Fig. 10: Element 1026: disclose memory which is computer readable storage medium) having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: remaining limitations are similar to claim 1. Therefore, examiner rejects these limitations under the same rationale as claim 1.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Turnball et al. US 2008/0235283 A1 (hereinafter ‘Turnball’) in view of Bell et al. US 2014/0095166 A1 (hereinafter ‘Bell’) as applied, and further in view of Gandhe et al.  US 10,121,467 B1 (hereinafter ‘Gandhe’) and Michael Joseph Kolta US 7,962,530 B1 (hereinafter ‘Kolta’).


It is noted, however, neither Turnball, Gandhe nor Bell specifically detail the aspects of
further comprising comparing meta-tags in the audio search expression to meta-tags in the corpus; if meta-tags in the audio search expression are found in the corpus, validating a syntax of the audio search expression as recited in claim 8.
On the other hand, Kolta achieved the aforementioned limitations by providing mechanisms of
further comprising comparing meta-tags in the audio search expression to meta-tags in the corpus; if meta-tags in the audio search expression are found in the corpus, validating a syntax of the audio search expression (Kolta: Col 2 Lines 9-14: disclose using a matching algorithm, to similarly encoded melodic ‘meta-tags’ information representative of may musical pieces and Col 10 Lines 30-33: disclose similar to MIDI which provides the necessary meta-tags. Examiner argues due to “if” statement is contingent on the above limitation being “YES”, the invention still works if meta-tags are not found in the corpus. Examiner argues that matching score implies that the search is validating a syntax).
The motivation for doing so would have been to retrieving musical information from a database using musical content which do not require extensive musical training, yield better results, and are user-friendly (Kolta: Col 1 Lines 59-52).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Turnball, Gandhe, Kolta and Bell because they are directed to audio search systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Bell, Kolta and Gandhe with the method described by Turnball in order to solve the problem posed.
Therefore, it would have been obvious to combine Bell, Kolta and Gandhe with Turnball to obtain the invention as specified in instant claim 8.

As per claim 18, most the remaining limitations are similar to claim 8. Therefore, examiner rejects these limitations under the same rationale as claim 8.

Response to Arguments
Applicant’s arguments with respect to claims 1, 4-11 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pub. US 2008/0235283 A1 disclose “GENERATING AUDIO ANNOTATIONS FOR SEARCH AND RETRIEVAL”
US Pat. US 6,516,312 B1 disclose “System and method for dynamically associating keywords with domain-specific search engine queries”
US Pub. US 2008/0154869 A1 disclose “Search expression constructing method for searching e.g. link, in computer system, involves identifying metadata associated with selected item and constructing search expression based on metadata if selected item does not contain text”
US Pub US 2012/0143907 A1 disclose “Computer-implemented method for providing audio recommendation to user of e.g. computer system, involves selecting subset of audio files based on match scores between search expression and audio files to provide audio recommendation”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 


/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159